Citation Nr: 1434391	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

Whether the appellant's discharge under other than honorable conditions for his service from December 1954 to March 1958 is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The appellant served on active duty from December 9, 1954 to March 13, 1958, but his service was under other than honorable (OTH) conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 administrative decision of the RO in St. Paul, Minnesota that determined that his service was under other than honorable conditions for VA compensation purposes. (The RO stated that he is eligible for VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service-connected.)

In December 2010, the appellant testified at an RO hearing.  A transcript of this hearing is of record.

Additional evidence was received from the appellant in May 2014.  As the evidence is not relevant to the issue on appeal, remand is not required.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for multiple disabilities including a psychiatric disorder, for purposes of VA health care benefits under 38 U.S.C., Chapter 17, has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's active military service from December 1954 to March 1958 was terminated by issuance of an other-than-honorable (undesirable) discharge.  The evidence fails to show that the character of that discharge was not dishonorable for VA benefits purposes.

2.  No upgrade of the appellant's discharge under OTH conditions to an honorable or general discharge has been sought as of yet.

CONCLUSION OF LAW

The appellant's service from December 1954 to March 1958 ended with an other than honorable discharge; that service was dishonorable for VA compensation purposes and is a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the Veterans Claims Assistance Act of 2000 (VCAA).

In a June 2010 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  Moreover, as the pleading party, the appellant, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such contentions.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

After many attempts by the Agency of Original Jurisdiction (AOJ) to obtain the appellant's service personnel and service treatment records, the National Personnel Records Center (NPRC) was only able to locate one service record for the appellant, namely March 1958 special orders from the 2354th Personnel Processing Squadron of the U.S. Air Force.  The NPRC also enclosed a Certification of Military Service dated in August 2010.  

In several responses, the NPRC has stated that no additional records are available with respect to the appellant, and that service treatment records, service personnel records, clinical records, and records related to the appellant's dates and units of assignment, possible participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States are "fire-related."  (The Board notes that there was a fire at the Records Management Center in St. Louis, Missouri in 1973.)  The NPRC also stated that there were no Surgeon General's Office (SGO) records pertaining to the appellant.

The Board recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The RO has issued several Formal Finding of Unavailability memoranda, including in July 2010, May 2012, and September 2013, indicating that the appellant's service treatment records, service personnel records, facts and circumstances surrounding discharge, and inpatient clinical records from Tachikawa AFB are all unavailable and all efforts to obtain the needed military information have been exhausted.  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the appellant's service treatment records are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A (b)(3).  See also O'Hare, 1 Vet. App. at 367.

The appellant has been properly notified of the unavailable service records, and he has provided post-service medical records, statements and testimony in support of his claim.  He has also submitted a photocopy of a Certification of Military Service dated in August 1996.

Records on file reflect that the appellant has been in receipt of disability benefits from the Social Security Administration (SSA) since 1985, and was disabled since February 1985.  However, the Board finds that VA does not have a duty to obtain his SSA records as these records are not relevant to the claim on appeal.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321. The evidence reflects that SSA benefits were awarded many years after the appellant's separation from service in 1958, and thus these records do not have a reasonable possibility of helping to substantiate the appellant's claim.  The central issue in this case is the nature of his discharge from service in 1958.

Therefore, the Board is satisfied VA has made reasonable efforts to obtain all identified records that are potentially pertinent.  There is no indication of existing relevant records that are outstanding.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013). 

Finally, because of his disqualifying service, his claim has no legal merit absent an upgrade of his discharge, which he simply has not received.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the December 2010 RO hearing.

Analysis

Initially, the Board notes all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013).

A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The United States Court of Appeals for Veterans Claims (Court) has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who:  (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The appellant is seeking eligibility for VA compensation and other benefits based on his military service from December 1954 to March 1958.  To this end, he contends that the character of his discharge at the end of his period of service is either incorrect or should not be a bar to his receiving VA benefits based on that service.

In pertinent part, the records concerning the appellant's service reflect the following.  The NPRC has indicated that he served on active duty in the U.S. Air Force from December 1954 to March 1958, and his discharge was under other than honorable conditions.

In August 2013, the NPRC enclosed special orders from the 2354th Personnel Processing Squadron of the U.S. Air Force dated on March 11, 1958, reflecting that the appellant was relieved from the assignment pipeline of that organization and discharged under other than honorable conditions effective March 13, 1958.

The NPRC forwarded a Certification of Military Service dated in August 2010, which reflects that the appellant's service was terminated in March 1958 by an other than honorable conditions discharge.

During the course of this appeal, the appellant and his representative have submitted copies of a Certification of Military Service dated in August 1996, which states that the appellant's service was terminated in March 1958 by an under honorable conditions discharge.  The Board finds that this copy is not an official service department document, and moreover appears to have been altered.  Although the appellant asserts that such document has not been altered, the RO told the appellant that there is conflicting evidence including other military certifications that showed an OTH discharge, and the appellant was requested to produce the original separation document (as opposed to a copy) issued in August 1996 that showed an "Under Honorable Conditions" discharge.  The appellant has not submitted such original document, and thus, this copy of the purported discharge document is accorded no probative weight.

In March 2010, the appellant filed a claim for service connection for various conditions.  During the course of the appeal, he has made conflicting statements about his service and his discharge.

VA treatment records include various statements about his military history.  In February 2010, he reported an incident in which a truck driver put his truck in reverse and accelerated quickly, and then slammed on the brakes, causing 150-pound bombs to roll out and trap a friend of his, injuring and killing him.  He tried to rescue his friend but was unable to do so.

In a March 2010 statement, he said he injured his left shoulder in an incident where several 150-pound bombs fell out of the back of a weapons carrier, and that incident also killed a friend of his.  

In response to the RO's letter regarding his OTH discharge, in a June 2010 statement, the appellant said "It was never explained to me why I got my discharge.  I had no court-martial that I remember or AWOL.  I did go home after my brother died sent by the Red Cross and then back to Korea.  I was only about 6 months from my ETS."

In October 2011, he wrote to a Congressman and asked for help getting his discharge straightened out, and said he felt it was an administrative mistake.

A February 2012 VA treatment note reflects that the appellant reported that he had a disciplinary action in service when he did not return right after his teenage brother's unexpected death.  He felt that the lieutenant did not like him and singled him out.  He was discharged OTH when he had six months left.

In a statement received in March 2012, he said his brother was killed in a car wreck in 1956 while he was on temporary duty (TDY) to a base in Korea on a clean-up detail.  He said the Air Force did not know where he was, and the American Red Cross notified him of his brother's death a few months later, which made him angry, "...But had to go right back over after 12 days AWOL.  I got an Article 15 and lost my stripe."  He asserted that there was a typographical error in his discharge form, and reiterated this assertion in subsequent statements.

In a May 2012 statement, the appellant reiterated some of his assertions, and added that after he returned after going home after his brother's funeral, he had a new Squad Commander, and that was when all his troubles began.  He did not identify the troubles.

In an April 2013 statement, he said that during service he was 15 days late getting back after his brother's funeral, but his dad was sick and he felt he needed to help.  He argued that he should have received a hardship discharge based on this incident, or a medical discharge for the injuries he received in an explosion that killed his friend.

The appellant later submitted a death certificate for his brother, showing he died in a car accident in December 1956.

Available evidence only shows that the appellant has an undesirable discharge, and the reason for that discharge is unknown.  However, the appellant admitted that he went AWOL while he was home for his brother's funeral on leave, when he decided to stay for an extra 15 days.  Consequently, it was willful misconduct.  Despite the recent contentions of his representative, there is no evidence that the appellant was insane when he went AWOL.  The Board notes that despite the fact service treatment records appear to have been lost or destroyed (or otherwise unavailable), the appellant's own account of the circumstances reflect that he willfully went AWOL.

Only one official service record is available, despite VA attempts to obtain additional records. The Board cannot rule favorably for the appellant just because the detailed service records leading to the undesirable discharge are no longer available.  The appellant has made contentions, but he has submitted no credible independent evidence which might show that his undesirable discharge was given for reasons which might not be considered dishonorable for VA purposes.  The Board finds that the appellant has not met his burden of establishing by a preponderance of the evidence that he is entitled to status as a veteran. 

Based on available evidence, the Board concludes that the appellant's undesirable discharge from military service must be considered dishonorable for VA purposes, and thus the character of that discharge is a bar to VA benefits.

Finally, the Board notes that the record does not indicate that the appellant and his representative have discussed any petition to the Air Force Discharge Review Board or Air Force Board for Correction of Military Records.  The Board can only presume that no such petition has ever been made or that any made were unsuccessful with no supportive evidence in the findings.  As VA is compelled to honor a discharge upgraded to under honorable conditions by either of these boards, should the appellant seek discharge review before the appropriate military service department and is successful, he may petition to reopen this claim.







ORDER

The appeal is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


